—Appeals (1) from a judgment of the Supreme Court (Smyk, J.), entered January 19, 1993 in Broome County, *916upon a verdict rendered in favor of defendants Chenango Valley Bus Lines, Inc. and Frederick E. Smith, Sr., and (2) from an order of said court, entered December 28, 1992 in Broome County, which, inter alia, denied plaintiffs’ motion to set aside the verdict.
We find that there is a reasonable view of the evidence that the actions taken by defendant Frederick E. Smith, Sr. were the product of a sudden, unexpected and unforeseeable occurrence not of his own making. As such, and viewing the proof in the light most favorable to Smith, it was appropriate for Supreme Court to charge the jury on the emergency doctrine. Although we realize that the existence of an emergency does not automatically absolve Smith from liability, we nevertheless reject plaintiffs’ argument that the verdict with respect to Smith was against the weight of the evidence. Given Smith’s testimony concerning the negligence of the vehicle driven by Cathy Seidel, the weather and road conditions at the time of the accident, and Smith’s limited reaction time, as well as expert testimony to the effect that Smith acted appropriately under the circumstances, a fair interpretation of the evidence existed for the jury to conclude that Smith acted reasonably in the face of the emergency and, therefore, was not negligent.
Mikoll, J. P., Mercure, Crew III, White and Yesawich Jr., JJ., concur. Ordered that the judgment and order are affirmed, with costs.